Citation Nr: 1116415	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  04-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in a 60 percent schedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus.  

2.  Entitlement to an extraschedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 RO rating decision that denied an increase in a 30 percent rating for neurodermatitis, also diagnosed as lichen simplex chronicus.  By this decision, the RO also denied the Veteran's claim for special monthly compensation (SMC) based on the need for regular aid and attendance of another person for his spouse.  

In a December 2006 decision, the Board denied the Veteran's claim for entitlement to an increase in a 30 percent rating for neurodermatitis, also diagnosed as lichen simplex chronicus, and denied his claim for SMC based on the need for the regular aid and attendance of another person for his spouse.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A November 2007 Court Order granted the motion.  In June 2008, the Board remanded this appeal for further development.  

A March 2009 RO decision, in pertinent part, increased the rating for the Veteran's service-connected neurodermatitis, also diagnosed as lichen simplex chronicus, to 60 percent, effective July 25, 2007.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a September 2009 decision, the Board granted a 60 percent rating for neurodermatitis, also diagnosed as lichen simplex chronicus, for the period prior to July 25, 2007, and denied a rating in excess of 60 percent for neurodermatitis, also diagnosed as lichen simplex chronicus, for the period since July 25, 2007.  The Board also denied the Veteran's claim for SMC based on the need for the regular aid and attendance of another person for his spouse.  The Board remanded the issue of entitlement to an extraschedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), for further development.  

The Veteran then appealed the September 2009 Board decision to the Court.  In June 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issue of entitlement to an increase in a 60 percent schedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus, be vacated and remanded.  The June 2010 joint motion indicated that the parties did not wish for the Court to disturb those parts of the Board's decision which denied the Veteran's claim for SMC based on the need for the regular aid and attendance of another person for his spouse, and remanded the issue of entitlement to an extraschedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  A June 2010 Court Order granted the motion.  

A September 2009 RO decision granted a total disability rating based on individual unemployability (TDIU rating), effective October 2, 2007.  An April 2010 RO decision assigned an earlier effective date of August 22, 2007, for the TDIU rating.  

A November 2009 RO decision by the Director, VA Compensation and Pension Service, denied the Veteran's claim for entitlement to an extraschedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The Board observes that, in a March 2011 informal hearing presentation, the Veteran's representative raised the issue of entitlement to an effective date earlier than August 22, 2007, for the assignment of a TDIU rating.  That issue is not before the Board, and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding matter pursuant to the June 2010 Court Order.  

The Board observes that the June 2010 joint motion (noted above in the INTRODUCTION) indicated that the Board did not provide an adequate statement of reasons and bases for its finding that the Veteran did not receive systemic therapy for his service-connected neurodermatitis, also diagnosed as lichen simplex chronicus, in its September 2009 decision.  The joint motion specifically noted that a June 2009 statement from L. A. Dunn, M.D., reported that the Veteran had been maintained on systemic therapy for his condition for many years without improvement.  The joint motion found that the Board did not address Dr. Dunn's opinion in its discussion of whether the Veteran had undergone systemic therapy for his neurodermatitis, also diagnosed as lichen simplex chronicus.  The joint motion indicated that, on remand, the Board must discuss the medical opinion from Dr. Dunn.  

The Board notes that the September 2009 Board decision did refer to the June 2009 statement from Dr. Dunn.  The Board specifically noted that Dr. Dunn reported that the Veteran had been maintained on systemic therapy for many years without significant improvement.  The Board observes, however, that in its analysis as to the whether the Veteran was entitled to an increase in a 60 percent schedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus, the Board did not refer to the June 2009 statement from Dr. Dunn.  

The Veteran was last afforded a VA skin diseases examination in September 2008.  The diagnosis was lichen simplex chronicus.  The examiner specifically indicated that there were no systemic symptoms.  The examiner, however, also referred to numerous medications that the Veteran was taking and noted that those medications were "systemic, neither corticosteroid [nor] immunosuppressant".  The examiner also reported that the Veteran's treatment involved a topical corticosteroid.  The examiner reported that it was estimated that the Veteran's neurodermatitis, also diagnosed as lichen simplex chronicus, covered less than 20 percent of his body and that the exposed areas would be far less than 10 percent.  The examiner commented that even though the Veteran was not in a flare-up at the time of the examination, his skin condition on the gluteus was severe and chronic enough to affect his ability to work.  The examiner remarked that based on notes from physicians (Dr. Owen and Dr. Dunn), the Veteran's condition was becoming increasingly severe, it affected his mobility, and his prognosis was poor.  

The Board observes that the examiner indicated that the Veteran did not have systemic symptoms, but also indicated that the Veteran was taking medications which were "systemic, neither corticosteroid [nor] immunosuppressant".  The examiner then indicated that the Veteran was using a topical corticosteroid.  The Board notes that the findings by the examiner at the September 2008 VA skin diseases examination are somewhat contradictory.  

Additionally, the Board notes that the Veteran has received treatment for his service-connected neurodermatitis, also diagnosed as lichen simplex chronicus, subsequent to the September 2008 VA skin diseases examination.  

For example, the June 2009 statement from Dr. Dunn indicated that the Veteran experienced severe, chronic, burning pain and pruritis over much of his body.  Dr. Dunn stated that the lesions on the Veteran's skin prevented him from being able to walk without increasing his pain to intolerable levels.  It was noted that the Veteran had failed multiple treatment trials.  Dr. Dunn indicated that the Veteran had been maintained on systemic therapy for many years without significant improvement.  Dr. Dunn remarked that the Veteran's condition was chronic and that it was increasing in severity.  Dr. Dunn reported that the Veteran's prognosis for recovery was poor and that his condition was not expected to improve.  Dr. Dunn commented that the Veteran's condition rendered him unemployable.  Dr. Dunn indicated that control of the Veteran's symptoms required systemic therapy which caused sedation, reduced concentration, and slowed his reaction times.  Dr. Dunn stated that the Veteran's medication side effects, coupled with his neurodermatitis symptoms, made him permanently unemployable.  

The Board notes that the Veteran is already in receipt of the maximum rating for his service-connected neurodermatitis, also diagnosed as lichen simplex chronicus, under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  The Board observes, however, that other diagnostic codes are also relevant to the Veteran's claim.  For example, 38 C.F.R § 4.118, Diagnostic Code 7817 (2010) provides for a 100 percent rating for exfoliative dermatitis (erythroderma) with generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) and; constant or near-constant systemic therapy such as therapeutic doses of costicosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period.  The Board notes that findings in this regard are necessary for properly rating the Veteran's condition in this matter.  The Board considered Diagnostic Code 7817 in its September 2009 decision.  

The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected neurodermatitis, also diagnosed as lichen simplex chronicus, in more than two and a half years.  Additionally, the record clearly raises a question as to the current severity of his service-connected neurodermatitis, also diagnosed as lichen simplex chronicus.  Therefore, in light of the Court's Order and the evidence of record, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Finally, as the Veteran's claim for entitlement to an extraschedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), is inextricably intertwined with his claim for entitlement to an increase in a 60 percent schedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus, those matters will be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for skin problems since March 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since March 2010 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected neurodermatitis, also diagnosed as lichen simplex chronicus.  The examination should be conducted during a period of flare-up unless this is deemed not at all possible.  If such examination cannot be conducted during a period of flare-up, the examiner should fully explain why such was not possible in the examination report.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the veteran's skin rash should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7817.  The examiner is specifically requested to indicate whether there is generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) and; constant or near-constant systemic therapy such as therapeutic doses of costicosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period. 

3.  Thereafter, review the Veteran's claims for entitlement to an increase in a 60 percent schedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus, and entitlement to an extraschedular rating for neurodermatitis, also diagnosed as lichen simplex chronicus, pursuant to the provisions of 38 C.F.R § 3.321(b)(1).  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


